Case 6:20-cv-00366-ADA Document 40-2 Filed 09/15/20 Page 1 of 13




                 EXHIBIT 1
        Case 6:20-cv-00366-ADA Document 40-2 Filed 09/15/20 Page 2 of 13

       Exhibit A - U.S. PATENT NO. 6,292,743 – MOBILE NAVIGATION SYSTEM


       The following table sets forth each limitation of each asserted claim, together with the

feature of the Accused Product that Defendant Google LLC ("Google") makes, uses, sells, sold,

and/or offers for sale and meets the limitation. Plaintiff InfoGation Corporation ("InfoGation")

reserves the right to supplement or otherwise modify this preliminary claim chart as additional

information becomes available during the course of discovery and after an entry of the Court's

Markman Order.

Claim Limitation                                                               Accused Product
21. A method for
providing an
optimal route                                                   Google Maps
using real-time
information from a                                              Ho me              Google Maps A Pls              Customers         I
server of a
navigation system,
                          APls used

                          Millions of apps and sites use Google Maps APls to benefit from a powerful
                          mapping platform. Discover which set of AP ls Via has used to create its
                          service:



                          LEARN MORE ABOUT THE GOOGLE MAPS APIS C)




                              •      Google Maps Java script AP I                                                 Google Places API Web Service
                                     Runs Via's backend and shows the location of all of its cars                 Determines passenger location and sends customers to
                                     on a map                                                                     the right corner to be picked up




                            .ill@~   Google Maps Geocoding AP I
                                     Determines passenger location and sends customers to
                                     the right corner to be picked up
                                                                                                        '         Google Maps Distance Matrix AP I
                                                                                                                  Computes the travel distance and time between pick-up
                                                                                                                  and drop-off points




                                     Google Maps Directions API                                               f   Google Street View Image API
                                     Chooses efficient routes and provides accurate pickup                        Makes sure intersections chosen are suitable for pickup
                                     times

                                      https://enterprise.google.com/maps/customers/via.html

                          mGoogle Maps Platform                         Overview      Products      Pricing       Documentation •



                          Web > Maps JavaScript API

                          GUIDES      REFERENCE          SAMPLES          SUPPORT


                         Directions Service                                                                                                           ****~
                         Overview

                         You can calculate directions (using a variety of methods of transportation) by using the
                          DirectionsService object. This object communicates with the Google Maps API Directions Service
                         which receives direction requests and returns an efficient path. Travel time is the primary factor which
                         is optimized, but other factors such as distance, number of turns and many more may be taken into
                         ~ You may either handle these directions results yourself or use the DirectionsRenderer
                         object to render these results.

                       https://developers.google.com/maps/documentation/javascript/directions




                                                                        1
        Case 6:20-cv-00366-ADA Document 40-2 Filed 09/15/20 Page 3 of 13

       Exhibit A - U.S. PATENT NO. 6,292,743 – MOBILE NAVIGATION SYSTEM




                                                                                                   _5;>
                                                           Routes
                                                           Hel p your users find the
                                                           best way to get from A to Z
                                                           with com prehensive data
                                                           and real-time traffic.

                                            https://cloud.google.com/maps-platform/




                                                             • =Y Ve rizon llf          514PM          ,, 'f l OO" i........) •


                                                              iii                      VIO                              =
                                                              {i)   l:Jstme                                             + 1
                                                              ,:\ Pickup
                                                              V   52E13thst, NewYork,NY l0003, UrntedStates


                                                              e"'-  226 W 58th St, New York, NY 10019, United ...          -
                                                            I

                                                                          I
                                                            U'SKJTCHEH
                                                                         .R      it   /;;_,I

                                                            '¾-s,   TlmesSquare •




                                                                                      SetOropoff




                                                        https://ridewithvia.com/



                      Directions Requests

                      Accessing the Directions service is asynchronous, since the Google Maps API needs to make a call to
                      an external server. For that reason, you need to pass a callback method to execute upon completion of
                      the request. This callback method should process the result(s). Note that the Directions service may
                      return more than one possible itinerary as an array of separate routes I I .

                      https://developers.google.com/maps/documentation/javascript/directions

the navigation
system also
comprising a client
and said server
coupled to a
computer network,
said method
comprising the
steps of:




                                                       2
Case 6:20-cv-00366-ADA Document 40-2 Filed 09/15/20 Page 4 of 13

Exhibit A - U.S. PATENT NO. 6,292,743 – MOBILE NAVIGATION SYSTEM



                                                     • >000 V,rizontTE            514PM            • -, ,oo" c::i +


                                                          *                      VIO                             =
                                                          (i)   Justme                                           +I
                                                      ,:\ Pickup
                                                          V
                                                          52 E 13th St, New York, NY 10003, United states



                                                      e "'-     226 W 58th St, New York, NY 10019, United .. .
                                                                                                                 -
                                                     I

                                                                      I
                                                     U.SKITCHEH
                                                                    ,f     it / 1
                                                                               /-f




                                                     G,-RMEHT
                                                     OJSTRICT


                                                      ,                       SetDropoff




                                                                                0
                                                 https://ridewithvia.com/

                  Google Maps Platform                                Overview                      Products             Pricing      Documentation •



             Web      i   Maps JavaScript APII

             GUIDES         REFERENCE        SAMPLES                       SUPPORT


             Overview
                                                                                                                                         *****
             The Maps JavaScript API lets you customize maps with your own content and imagery for display on web
             pages and mobile devices. The Maps JavaScript API features four basic map types (roadmap, satellite, hybrid,
             and terrain) which you can modify using layers and styles, controls and events, and various services and
             libraries.

              https://developers.google.com/maps/documentation/javascript/tutorial


               I! Google Maps Platform                                    Overview                  Products             Pricing      Documentation ,..




               Web Services       f Directions API!
               GUIDES        SUPPORT

               Before you begin

               This document is intended for website and~    e developers who want to compute direction data within
               maps provided by one of the Google Maps APls. It provides an introduction to using the API and reference
               material on the available parameters.

               Before you start developing with the Directions API, review the authentication requirements (you need an API
               key) and the API usage and billing information (you need to enable billing on your project).

                https://developers.google.com/maps/documentation/directions/intro

             I! Google Maps Platform                               Overview                     Products              Pricing      Documentation ,..




             Web >! Maps JavaScript API I

             GUIDES         REFERENCE       SAMPLES                      SUPPORT



             Directions Requests

             Accessing the Directions service is asynchronous, since the Google Map s API needs to make a call to
             an external server. For that reason, you need to pass a callback method to execute upon completion of
             the request. This callback method should process the result(s) . Note that the Directions service may
             return more than one possible itinerary as an array of separate routes I I                                    .
             https://developers.google.com/maps/documentation/javascript/directions




                                                 3
        Case 6:20-cv-00366-ADA Document 40-2 Filed 09/15/20 Page 5 of 13

      Exhibit A - U.S. PATENT NO. 6,292,743 – MOBILE NAVIGATION SYSTEM




                                            Re quested Pickup
                                            Central Park, New York
                                                                     ,·




                             Screenshot from User’s iPhone 6s using Via App




establishing a
wireless
connection with
the client;                                 Requested Pickup
                                            Central Park, New York
                                                                     ,·




                             Screenshot from User’s iPhone 6s using Via App




                                        4
        Case 6:20-cv-00366-ADA Document 40-2 Filed 09/15/20 Page 6 of 13

       Exhibit A - U.S. PATENT NO. 6,292,743 – MOBILE NAVIGATION SYSTEM


receiving at the
server start and
end route
designations from
                                                             Requested Pickup
                                                             Central Park, New York
                                                                                                 ,·
the client;




                            Google Maps Platform                   Overview           Products         Pricing     Documentation      T




                      Web      i   Maps JavaScript API

                      GUIDES         REFERENCE      SAMPLES           SUPPORT



                      Overview

                      You can calculate directions (using a variety of methods of transportation) by using the
                      DirectionsService object. This object communicates with the Google Maps API Directions Service
                      which receives direction requests and returns an efficient path . Travel time is the primary factor which
                      is optimized, but other factors such as distance, number of turns and many more may be taken into
                      account. You may either handle these directions results yourself or use the DirectionsRenderer
                      object to render these results.

                      When specifying the ori gin or destination in a directions request, you can specify a query string (for
                      example, "Chica go, IL.:' or "Darwin, NSW, Australia"), a Latlng value, or a google. maps . Place object.

                      The Directions service can return multi-part directions using a series of waypoints. Directions are
                      displayed as a polyline drawing the route on a map, or additionally as a series of textual description
                      within a <div> element (for example, "Turn right onto the Williamsburg Bridge ramp").

                    https://developers.google.com/maps/documentation/javascript/directions


                        Below is a sample DirectionsRequest for driving directions:



                            origin : ' Ch i cago, I L' ,
                            des tin ation: ' Los Ange l es,
                             rave o e.
                            drivingOptions: {
                              departur eTime : new Date (Date .now() + N),       // for the time N milliseconds from now.
                              t r afficMode l : ' opt imist i c'




                       https://developers.google.com/maps/documentation/javascript/directions



                                   Google Maps Platform              Overview         Products        Pricing    Documentation ...,




                          Web Services      j Directions API I
                          GUIDES        SUPPORT




                                                         5
        Case 6:20-cv-00366-ADA Document 40-2 Filed 09/15/20 Page 7 of 13

       Exhibit A - U.S. PATENT NO. 6,292,743 – MOBILE NAVIGATION SYSTEM

                      Directions Requests

                      A Direction s API requ est takes the follow ing form :


                       https: / /maps.googleapis.com / maps / api/directions / outputFormat?parameters


                      where outputFormat may be either of the follow ing values:

                             j son (rec ommended) indicate s output in JavaScript Object Notation (JSON)

                            xml indic ates output as XML
                      Required parameters

                         •I  origin     ~ The addres s, textual latitude/ longitude value, or place ID from which you wish to c alculate
                            directions.
                             destination - The address, textual latitude/ longitude value, or place ID t o w hi ch you w ish to cal culate
                              irection s. T e options for the destination parameter are the same as for the orig in parameter,
                            described above.
                       Example Directions Requests

                       The follo wing request returns driving direction s from Toronto, Ontario to Montreal, Quebec.


                        https: //maps. googleapis . com/maps/ api / directions / j son?origin=Toronto&destination=Mont re a



                               https://developers.google.com/maps/...DirectionsResponses


calculating at the
server the optimal             Google Maps Platform                                 Overview           Products            Pricing          Documentation ...,

route based on
real-time
information at the
                         Web        I
                                  > Maps JavaScript API                  I
server and said          GUIDES           REFERENCE              SAMPLES              SUPPORT

start and end route     Directions Service
designations;                                                                                                                                   *****
                       Overview

                       You can calculate direction s (using a variety of methods of transportation) by using the DirectionsService object.
                       Thi s object communicate s with th e Google Maps API Direction s Service which receives direction reque sts and return s an
                       effici ent path. Travel time is the primary fa ctor which is optimized, but oth er fa ctors such as distance, number of turn s
                       and many more may be taken into account. You may either handle these directions results yourself or use the
                       DirectionsRenderer object to rend er th ese results.

                       When specifying the origin or destin ation in a directions request, you can specify a query string (for example, "Chicago, IL'.'
                       or "Darwin, NSW, Australia"), a Latlng value, or a google. maps. Place object.

                       The Directi ons service can return multi-part directi ons using a seri es of waypoints. Directi ons are displayed as a polyline
                       drawing the route on a map, or additionally as a series of textual description within a <div> element {for example, 'Turn
                       right onto the Williamsburg Bridge ramp").


                           *   This page describes the client-side service available with the Maps JavaScript API. If you want to work with Google Maps
                                 web services on your server, take a look at the Node.js Client for Google MaRS Services. The page at that link also introduces
                               the Java Client Python Client and Go Client for Google Maps Services.


                       Below is a sample DirectionsRequest for driving directions:



                          origin: ' Chicago, IL' ,
                          destination: 'Los Angeles,



                             departureTime: new Date { Date .now() + N) ,                         // for the time N milliseconds from now.
                             trafficModel: ' optimistic'




                      https://developers.google.com/maps/documentation/javascript/directions


                               Google Maps Platform                                Overview           Products           Pricing          Documentation ..,




                        Web Services             f Directions API I
                        GUIDES           SUPPORT




                                                                   6
        Case 6:20-cv-00366-ADA Document 40-2 Filed 09/15/20 Page 8 of 13

       Exhibit A - U.S. PATENT NO. 6,292,743 – MOBILE NAVIGATION SYSTEM

                         Directions Requests

                         A Directions API request takes the following form :

                          https: / /maps.googleapis.com / maps / api/directions / outputFormat?parameters

                         where outputFormat may be either of the following values:

                            •   j son (recommended) indicates output in JavaScript Object Notation (JSON)

                            • xml indicates output as XML
                         Required parameters

                            • ! origin !- The address, textual latitude/ longitude value, or place ID from which you wish to calculate
                                directions.
                             • Idestination       The address, textual latitude/longitude value, or place ID to which you wish to calculate
                                airect1ons. I ne options for the destination parameter are the same as for the orig in parameter,
                                described above.
                          Example Directions Requests

                          The following request returns driving directions from Toronto, Ontario to Montreal, Quebec.

                           https: //maps. googleapis . com/maps/ api / directions / j son?origin=Toronto&destination=Mont re a


                                  https://developers.google.com/maps/...DirectionsResponses




                                                                                         .>?
                                                                   Routes
                                                                   Hel p your users find the
                                                                   best way to get from A to Z
                                                                   with comprehensive data
                                                                   and real-time traffic.



                                                  https://cloud.google.com/maps-platform/

formatting at the
server the optimal          Google Maps Platform                      Overview         Products        Pricing        Documentation •

route into a non-
proprietary, natural   Web > Maps JavaScript API
language
description;           GUIDES        REFERENCE         SAMPLES          SUPPORT

                           Directions Service                                                                                ****1-
                           Overview

                           You can calculate directions (using a variety of methods of transportation) by using the
                           DirectionsService object. This object communicates with the Google Maps API Directions Service
                           which receives direction requests and returns an efficient path. Travel time is the primar',' factor which
                           is optimized, but other factors such as distance, number of turns and many more may be taken into
                          ~ You may either handle these directions results yourself or use the DirectionsRenderer
                           object to render these results .

                        https://developers.google.com/maps/documentation/javascript/directions


                             mGoogle         Maps Platform                  Overview        Products        Pricing      Documentation •




                            Web      I   Maps JavaScript API

                            GUIDES         REFERENCE          SAMPLES         SUPPORT




                                                               7
Case 6:20-cv-00366-ADA Document 40-2 Filed 09/15/20 Page 9 of 13

Exhibit A - U.S. PATENT NO. 6,292,743 – MOBILE NAVIGATION SYSTEM

                      Directions Steps

                      A DirectionsStep is th e most atomic unit of a direction's route, containing a singl e step describing a
                      specific, single in struction on the journey. E.g. "Turn left at W. 4th St." The step not only describes the
                      instructi on but also contain s di stance and duration information rel ating to how thi s step rel ates to the
                      following step . For example, a step denoted as "Merge onto 1-80 West" may contain a duration of "37
                      mil es" and "40 minutes,'' indicating that the next step is 37 miles/40 minutes from this step .

                      When using the Direction s service to search for tran sit directions, the steps array will include additional
                      Trans it Specific Information in the form of a transit object. If the directions include multiple modes
                      of tran sportation, detailed directions will be provid ed for w alking or driving steps in a steps I I array.
                      For example, a walking step will include directions from the start and end locations: "Walk to Innes Ave
                      & Fitch St". That step will include detailed walking directions for that route in the steps I] array, such
                      as: "Head north-west ", ''Turn left onto Arelious Walker", and "Turn left onto Innes Ave".

                      The DirectionsStep is an object literal with the following field s:

                         •   inst ructions contain s in struction s for this step within a text string .

                         •    distance contain s the distan ce covered by thi s step until the next step, as a Distance object.
                             (See the description in Directionsleg above.) This field may be undefined if the di stance is
                             unknown.

                         •    duration contain s an estimate of the time required to perform the step, until the next step, as a
                              Duration object. (See the description in Directionsleg above.) Thi s field may be undefined if
                             the duration is unknown.

                         •   start_location contains the geocoded Latlng of the starting point of thi s step.

                         •   end_location contai ns the Latlng of the ending point of thi s step.

                         •   polyline contain s a single points object that holds an encoded po lyline representation of the
                             step . Thi s polyline is an approximate (s moothed) path of the step .
                         •   steps [ ] a Di rectionsStep object literal that contain s detailed directions for walking or driving
                             steps in transit directions. Sub-step s are only available for tran sit directions.
                         •   travel_mode contain s the TravelMode used in thi s step. Transit direction s may include a
                             combination of walking and tran sit direction s.

                         •   path contains an array of Latlngs describing the course of thi s step.

                         •   tran sit contain s transit specifi c inform ation, such as the arrival and departure times, and the
                             name of the tran sit line.

               https://developers.google.com/maps/documentation/javascript/directions


          Comment: The optimum route is described in a non-proprietary manor as
          follows.


                                                                 See how it works
                                   Google Maps Platform integrates seamlessly with iOS, Android, and desktop applications. Learn more.




                GET DRIVING DIRECTIONS FROM A TO B               ESTIMATE TRAVEL TI ME AND DISTANCE              CREATE A ROUTE WITH UP TO 5 WAYPOINTS


            Request                                                                  URL
            origin: 75 9t h Ave, New York, NY                                        https //maps. googleapis. com/maps/api/directions/ j son?o r igin=7
            destination: MetLife Stadium Dr East Rutherford, NJ 07073                5+9t h+Ave +New+Yo rk, +NY &destinat ion=Metli f e+Stad ium+ 1+Metli f e+
            mode: driving                                                            Stadium+D r+ East+Ruthe rford, +NJ+07073&key=l YOUR_API_KEY:
            key: APLKEY




          Response
          {
            "geocoded_waypoints" : [
               {
                  "geocoder_status" : "OK",
                  "place_id" : "ChIJyYfhZ79ZwokRMtXcL6CYxkA",
                  "types" : [ "premise" ]
               },
               {
                  "geocoder_status" : "OK",
                  "partial_match" : true,
                  "place_id" : "ChIJ8YWMWnz4wokRCOVf1CcJCbY",
                  "types" : [ "street_address" ]
               }
            ],
            "routes" : [


                                                             8
Case 6:20-cv-00366-ADA Document 40-2 Filed 09/15/20 Page 10 of 13

Exhibit A - U.S. PATENT NO. 6,292,743 – MOBILE NAVIGATION SYSTEM


             {
               "bounds" : {
                  "northeast" : {
                     "lat" : 40.8171321,
                     "lng" : -73.99449150000001
                  },
                  "southwest" : {
                     "lat" : 40.7416627,
                     "lng" : -74.0728354
                  }
               },
               "copyrights" : "Map data ©2015 Google",
               "legs" : [
                  {
                     "distance" : {
                        "text" : "9.7 mi",
                        "value" : 15653
                     },
                     "duration" : {
                        "text" : "25 mins",
                        "value" : 1480
                     },
                     "end_address" : "1 MetLife Stadium Dr, East Rutherford, NJ 07073,
          USA",
                     "end_location" : {
                        "lat" : 40.814505,
                        "lng" : -74.07272910000002
                     },
                     "start_address" : "75 Ninth Ave, New York, NY 10011, USA",
                     "start_location" : {
                        "lat" : 40.7428759,
                        "lng" : -74.00584719999999
                     },
                     "steps" : [
                        {
                          "distance" : {
                             "text" : "440 ft",
                             "value" : 134
                          },
                          "duration" : {
                             "text" : "1 min",
                             "value" : 34
                          },
                          "end_location" : {
                             "lat" : 40.7422925,
                             "lng" : -74.004457
                          },
                          "html_instructions" : "Head
          \u003cb\u003esoutheast\u003c/b\u003e on \u003cb\u003eW 16th
          St\u003c/b\u003e toward \u003cb\u003eNinth Ave\u003c/b\u003e",
                          "polyline" : {
                             "points" : "_rtwFpgubMtBuG"
                          },
                          "start_location" : {
                             "lat" : 40.7428759,
                             "lng" : -74.00584719999999
                          },

                                    9
       Case 6:20-cv-00366-ADA Document 40-2 Filed 09/15/20 Page 11 of 13

       Exhibit A - U.S. PATENT NO. 6,292,743 – MOBILE NAVIGATION SYSTEM


                                           "travel_mode" : "DRIVING"
                                      },
                                      {
                                    "distance" : {
                                       "text" : "49 ft",
                                       "value" : 15
                                    },
                                    "duration" : {
                                       "text" : "1 min",
                                       "value" : 29
                                    },
                                    "end_location" : {
                                       "lat" : 40.7421744,
                                       "lng" : -74.0045361
                                    },
                                    "html_instructions" : "Turn \u003cb\u003eright\u003c/b\u003e at
                      the 1st cross street onto \u003cb\u003eNinth Ave\u003c/b\u003e",
                                    "maneuver" : "turn-right",
                                    "polyline" : {
                                       "points" : "intwFz~tbMVN"
                                    },
                                        https://cloud.google.com/maps-platform/routes/

downloading from
the server said                  Google Maps Platform                       Overview         Products         Pricing        Documentation   T



non-proprietary,
natural language
description to the
                         Web >! Maps JavaScript API                 I
client                   GUIDES            REFERENCE         SAMPLES          SUPPORT

                         The DirectionsResult Object

                         When sending a directions re quest to the DirectionsService , you recei ve a response consisting of a status code, and
                         a re sult, which is a Direct i onsResult object. The Di rect i onsResult is an object literal with the followin g field s:

                            •   geocoded_waypoints[ I contains an array of DirectionsGeocodedWaypoint objects, each one containing
                                details about the geocoding of origin, destination and waypoints.

                            •    routes I I contain s an array of DirectionsRoute object s. Each route indicates a way to get from the origin to
                                the destination provided in the DirectionsRequest. Generally, only one route is returned for any given reque st,
                                unless the request's provideRouteAlternatives field is set to true , in which, multiple routes may be returned .

                         https://developers.google.com/maps/documentation/javascript/directions


so that the client
can reconstruct the             Google Maps Platform                         Overview         Products          Pricing        Documentation     T



optimal route
using a local
                        Web       ~   Maps JavaScript API !
mapping database
                        GUIDES           REFERENCE           SAMPLES           SUPPORT




                                                                10
       Case 6:20-cv-00366-ADA Document 40-2 Filed 09/15/20 Page 12 of 13

       Exhibit A - U.S. PATENT NO. 6,292,743 – MOBILE NAVIGATION SYSTEM

                     Displaying the DirectionsResult

                     The DirectionsResul t contains the result of the directions query, which you may either handle
                     yourself, or pass to a DirectionsRenderer object, which can automatically handle displaying the
                     result on a ma p.

                     To display a DirectionsResul t using a DirectionsRenderer , you simply need to do the following :

                        1. Create a DirectionsRenderer object.
                        2. Call setMap () on the renderer to bind it to the passed ma p.
                        3. Call setDirections() on the renderer, passing it the DirectionsResult as noted above.
                           Because the renderer is an MVCObject , it will automatically detect any changes to its properties
                           and update the ma p when its associated directions have changed .

                     The following example calculates directions between two locations on Route 66, where the origin and
                     destination are set by the given "start" and "end" values in the dropdown lists. ~
                     DirectionsRenderer handles display of the polyline between the indicated locations, and the
                     placement of markers at the ori gin, destination, and any waypoints, if applicable.
                     https://developers.google.com/maps/documentation/javascript/directions

                                                                  Qv10
                                 ( -·'\ IKeep left on 97th... Street liransversc··-- .


                                   •
                                                                                           0



                                                                                                          C




                                                https://platform.ridewithvia.com/

and display said
optimal route on a         Google Maps Platform                  Overview       Products       Pricing     Documentation •
display system
coupled to the
client.
                     Web      f Maps JavaScript API !
                     GUIDES       REFERENCE        SAMPLES         SUPPORT


                     Displaying the DirectionsResult

                     The DirectionsResult contains the result of the directions query, which you may either handle
                     yourself, or pass to a DirectionsRenderer object, which can automatically handle displaying the
                     result on a ma p.

                     To display a DirectionsResult using a DirectionsRenderer , you simply need to do the following :

                        1. Create a DirectionsRenderer object.
                        2. Call setMap () on the renderer to bind it to the passed map.
                        3. Call setDirections() on the renderer, passing it the DirectionsResult as noted above.
                           Because the renderer is an MVCObject, it will automatically detect any changes to its properties
                           and update the map when its associated directions have changed .

                     The following example calculates directions between two locations on Route 66, where the origin and
                     destination are set by the given "start" and "end" values in the dropdown lists. The
                     DirectionsRenderer handles display of the polyline between the indicated locations, and the
                     placement of markers at the origin, destination, and any waypoints, if applicable.
                     https://developers.google.com/maps/documentation/javascript/directions




                                                      11
Case 6:20-cv-00366-ADA Document 40-2 Filed 09/15/20 Page 13 of 13

Exhibit A - U.S. PATENT NO. 6,292,743 – MOBILE NAVIGATION SYSTEM



                                           Qv10
                   ( '\ I1Keep left on 97th.... Street "transverse..,_ .
                         __.




                     •
                                                             0



                                                                       C




                               https://platform.ridewithvia.com/




                                  12
